Defendant appeals from a judgment of a City Magistrate, holding a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting him of operating a motor vehicle while in an intoxicated condition, in violation of subdivision 5 of section 70 of the Vehicle and Traffic Law. Judgment reversed on the law and the facts, the information dismissed, fine remitted and the revocation of appellant’s operator’s license vacated. The evidence does not establish guilt beyond a reasonable doubt. Nolan, P. J., Adel, Wenzel, MaeCrate and Beldock, JJ., concur.